Woods, J.
The statute requires that the notice be served upon the bail fifteen days before the return day of .the execution, in order to charge him. Rev. Stat., chap. 201, sec. 1. By the provisions of chap. 1, sec. 25, the day on which the service of the notice was made must be excluded in the reckoning. Between the 18th day of March and the second day of April no more than fourteen days intervene. The service therefore having been made on the 18th day of March, and the return day of the execution having been on the second day of April, the service was too late. There must therefore be

Judgment for the defendant on the demurrer.